Citation Nr: 1541815	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-33 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder, claimed as asbestosis and chronic obstructive pulmonary disease (COPD), as a result of asbestos exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1969 to January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2014, a travel board hearing was held before the undersigned in Pittsburgh, Pennsylvania.  A transcript of the hearing is associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the record shows conflicting medical opinions regarding whether the Veteran currently has residuals of asbestos exposure that could be the cause of his chronic respiratory disease.  These include an October 2010 private statement and a November 2011 medical opinion of a VA examiner.  During the Board hearing in September 2014, the Veteran testified that he had been treated at the VA Medical Center (VAMC) by a pulmonologist who had told him that he had found scarring of the lungs that was consistent with asbestosis.  Records of this treatment have not been associated with the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are considered part of the record on appeal since they are within VA's constructive possession).  In addition, the Veteran testified that there could be reports of examination results performed in connection with his former employment.  An attempt should be made to obtain any records that may be available.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide as complete a list as possible of the medical care providers from whom he has received treatment for his respiratory disability.  After obtaining any necessary consent, The AOJ should contact the  private medical care providers as well as the VAMC and request copies, for association with the claims folder,  of any and all records of treatment for respiratory disability that the Veteran received.  

2.  Thereafter, and following any additional development deemed warranted, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

